Appeal by the alleged employer from an award in favor of claimant. Claimant was a housekeeper in the Hotel Stanhope in New York city, an apartment hotel, which was owned and operated by the 995 Fifth Avenue Corporation. Sharp & Nassoit, Inc., a real estate operator managing many large buildings in New York city, was employed by the owner as agent to look after and collect the rentals of the hotel and look after the insurance; also to have charge of the maintenance of the plant, the structure, the keeping in repair of the buildings and the maintenance of the heat and light. Said agent received no profits out of the operation of the hotel but received a percentage of the rentals collected. The claimant was hired by Sharp & Nassoit, Inc., although it was claimed that she was on the payroll of the owner. The operation of the hotel was under the supervision of a manager who apparently represented both the owner and Sharp & Nassoit, Inc, Claimant was *662under the direction of this manager. Claimant sustained the injuries in question March 7,1927. At that time a policy of compensation insurance had been issued by the Union Indemnity Company, the assured being named as “ 995 Fifth Avenue Corporation, as owner, and by Sharp & Nassoit, Inc., agent.” The employer’s first notice of injury names as employer “ Sharp & Nassoit, Inc., 995 Fifth Avenue, Corporation.” An award was made November 26, 1927, against Sharp & Nassoit, Inc., as employer and against said insurance carrier. Payments were made on the award for several years when the insurance company was taken over by a conservator by the Superintendent of Insurance whereupon judgment for $660 was entered against Sharp & Nassoit, Inc., for the unpaid installments under the award, and said alleged employer claims it first then discovered that the award had been made against it as employer although numerous notices of decision had been received by it .in which it was designated as employer. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ.